— Order, Supreme Court, New York County (Paul G. Feinman, J.), entered on or about January 5, 2012, which granted the S.A.C. defendants’ motion for a protective order, unanimously affirmed, with costs.
Plaintiff failed to show that the several S.A.C. officers and employees it had already deposed lacked information about the transactions at issue and that Steven A. Cohen, SA.C.’s chief executive, uniquely possesses relevant information that renders his deposition necessary (see Barnwell v Emigrant Sav. Bank, 81 AD3d 518 [1st Dept 2011]; Wo Yee Hing Realty, Corp. v Stern, 74 AD3d 469 [1st Dept 2010]). Cohen’s lack of involvement in the underlying transaction is undisputed, and plaintiffs assertion that he possesses relevant information is entirely specula*513ti ve. Concur — Friedman, J.E, Catterson, Renwick, DeGrasse and Román, JJ.